DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampson et al. (US 2017/0122184 A1).
Regarding claim 1, Hampson discloses an engine (101) comprising prechamber ignition (124), in particular a gas engine (gaseous fuel; abstract), comprising:
a main combustion space (106) in a cylinder of the engine (101) for combusting an air-fuel mixture; and a prechamber (120) having an ignition device (124) projecting into it and a fuel injector (125) projecting into it, wherein the prechamber (120) has at least one transfer point (118a-c) that fluidically connects the prechamber (120) to the main combustion space (106), the fuel injector (125) projecting into the prechamber (120) is the only fuel injector (125) via which fuel can be introduced into the associated main combustion space (106), and the fuel is hydrogen or contains hydrogen as the main component (natural gas CH4 ) or as an admixture or it is a fuel similar to hydrogen or it is another fuel that has an ignition capability for lambda above 2.5 and particularly preferably an ignition capability for lambda equal to or above 3 and very particularly preferably an ignition capability for lambda equal to or above 5 (lambda .5 or higher; paragraph [0022])..
Regarding claim 2, wherein the preferably cylindrical or approximately cylindrical main combustion space (106) has an axis of symmetry that coincides with an axis of symmetry of the prechamber (120).
Regarding claim 4, wherein the preferably cylindrical or approximately cylindrical main combustion space (106) has an axis of symmetry that is simultaneously an axis of rotation for a plurality of transfer points (118a-c) arranged rotationally symmetrically therewith in the transition from the prechamber (120) and the main combustion space (106).
Regarding claim 16, wherein the charging is variable in performance, preferably by a controllable or regulable compressor (22).
Regarding claim 20, Hampson discloses a vehicle, in particular a mobile work machine, having an engine (101) in accordance with claim  1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hampson et al. (US 2017/0122184 A1) in view of Sixel et al. (US 2015/0361943 A1).
Regarding claim 3, Hampson discloses all the limitations as applied to claim 1, but is silent as to  the preferably approximately cylindrical main combustion space (106) has an axis of symmetry that coincides with an arrangement position of a fuel injector (125) projecting into the prechamber (120).
Sixel discloses an internal combustion engine operable at least partly on gaseous  fuel such as natural gas having a pre-chamber (90) with a fuel injector (38) whose central axis coincides with the central axis of the combustion space (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the invention of Hampson by repositioning the fuel injector to the central axis of the combustion space as disclosed by Sixel to evenly distribute the injected fuel in the precombustion chamber.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hampson et al. (US 2017/0122184 A1) Klingbeil et al. (US 2016/0169142 A1).
Regarding claim 12,  Hampson discloses all the limitations as applied to claim 1, but is silent as to a multistage turbocharger.
Klingbeil discloses a two-staged turbocharger (138)  for air to be introduced into the main combustion space , with at least one charge air cooler (152) preferably respectively being arranged in a charge air path  between the individual stages (142, 148) of the charging or with at least one associated charge air cooler (154) being respectively arranged downstream in the charge air path  for each of the stages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hampson by using a multi-staged turbocharger as disclosed by Klingbeil to provide sufficient compression prior to being directed to the intake manifold.
Regarding claim 13, wherein a respective separate charge air cooler (152,154) is connected directly downstream of the multistage charging with at least two compressor units (142, 148) connected in series, and wherein the charge air coolers (152, 154) are preferably integrated in mutually independent cooling circuits at the secondary side of which one is preferably not in fluidic communication with a primary cooling circuit connected to the engine.
Regarding claim 14, wherein the charge air cooler (152, 154) that is separate from the primary cooling circuit of the engine and that ts also called a low temperature circuit has a circulation pump that is preferably controllable in accordance with requirements.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hampson et al. (US 2017/0122184 A1) in view of Roberts et al. (US 4,441,476).
Hampson discloses all the limitations as applied to claim 1 above, but is silent as to spraying water into a charge air path to cool the charge air.
Roberts discloses a charge air cooling system that sprays water (M) into the charge air path (10) to cool the charge air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hampson by spraying water into the charge air path to cool the charge air as disclosed by Roberts in order to use a charge air cooler that is less expensive to install and maintain (col. 1 and l. 29).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hampson et al. (US 2017/0122184 A1) in view of Ancimer et al. (US 2011/0088655 A1).
Hampson discloses all the limitations as applied to claim 1 above, but is silent as to injecting fuel having a pressure in the range of 200 to 500 bar.
Ancimer discloses a fuel injector  configured to inject a fuel having a pressure in the range from 200 to 300 bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hampson by injecting the fuel at a pressure range from 200 to 300 bar as taught by Ancimer to improve fuel efficiency and reduce emissions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,300,038. Although the claims at issue are not identical, they are not patentably distinct from each other because  the application claims are merely broader than the patented claims, and because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
	.
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747